Citation Nr: 1538846	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating for residuals of a perforated tympanic membrane.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a lung disability, to include asbestos and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to January 1950.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board notes that the Veteran filed a VA Form 9 Substantive Appeal in response to a June 2011 Statement of the Case (SOC) regarding the issue of entitlement to service connection for asbestosis in July 2011.  The Veteran submitted a second VA Form 9 Substantive Appeal in May 2014 in which he indicated that he was appealing the decision regarding asbestosis.  However, the May 2014 Form 9 was filed within one month of an April 2014 SOC.  As the April 2014 SOC addressed the issues of entitlement to compensable initial disability ratings for residuals of a perforated tympanic membrane and bilateral hearing loss, and as the Veteran further indicated at his July 2015 hearing that he intended to appeal these issues, the Board finds the issues of entitlement to compensable initial disability ratings for residuals of a perforated tympanic membrane and bilateral hearing loss are properly on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran is in receipt of the highest schedular rating available for residuals of a perforated tympanic membrane.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for residuals of a perforated tympanic membrane have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6211 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA examination report, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim in January 2011, and addendum opinions were provided in May and June 2011.  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his hearing by a competent representative from The American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's ear disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran contends that he is entitled to an initial compensable disability rating for a residuals of a perforated tympanic membrane on a schedular basis.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity (the so-called schedular rating).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The June 2011 rating decision granted entitlement to service connection for residuals of a perforated tympanic membrane and assigned a noncompensable initial disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable (zero) percent disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  Id.

The Veteran may only receive a higher initial disability rating under a different diagnostic code for diseases of the ear.  The medical evidence of record shows that the Veteran has residuals of a perforated right tympanic membrane.  He did not report experiencing discharge, vertigo, or balance of gait problems.  No pruritus was present.  The Veteran does suffer from hearing loss, but is already service connected this condition, which is rated separately.  To award an additional rating for hearing loss would thus amount to impermissible pyramiding.  See C.F.R. § 4.14 (2015) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  The Veteran also initially claimed service connection for tinnitus but was denied on the basis that the examiner found it was not related to active duty.

In addition, there is no evidence of chronic nonsuppurative otitis media with effusion (serous otitis media), otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Id; see also 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201, 6202, 6205, 6207, 6208, 6209, and 6210 (2015).  As such, these diagnostic codes are inapplicable, and the Veteran's residuals of a perforated tympanic membrane must continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a perforated tympanic membrane must be denied on a schedular basis.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that the Veteran's residuals of a perforated tympanic membrane are fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's noncompensable rating is commensurate with his disability, which is essentially asymptomatic.  Therefore, there are no additional symptoms of the Veteran's residuals of a perforated tympanic membrane that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable as the result of his service-connected disabilities, and the issue has not been otherwise raised by the record.  Accordingly, the Board concludes that a claim for entitlement to a TDIU is not part of this appeal and it not before the Board at this time.


ORDER

Entitlement to a compensable initial disability rating for residuals of a perforated tympanic membrane is denied.


REMAND

Bilateral Hearing Loss

The Veteran testified during his June 2015 hearing that he would be getting new hearing aids soon.  The Veteran subsequently submitted record of an audiogram conducted by a private provider in July 2015.  Unfortunately, the audiogram results are partially illegible and cannot accurately be used to determine the Veteran's current level of hearing impairment.  Additionally, the audiogram does not appear to include results for puretone thresholds at 3000 Hertz, as required for rating purposes by 38 C.F.R. § 4.85.  However, the Veteran testified that his hearing has worsened since his initial VA examination in January 2011 and the legible portions of the July 2015 audiogram do indicate worsening.  As such, the Board finds that remand is warranted for additional examination to assess the current nature and severity of the Veteran's bilateral hearing loss.  See Weggenmann v Brown, 5 Vet. App. 281 (1993).  Additionally, upon remand the Veteran should be given the opportunity to have his private provider clarify the results of the July 2015 audiogram.

Asbestosis

The Veteran testified that he received treatment from a private physician, 
Dr. Darlene Traffanstedt, and that Dr. Traffanstedt examined him and told him the day before the hearing that he had a current diagnosis of asbestosis.  Treatment records from Dr. Traffanstedt are not in evidence.  Additionally, the Veteran reported that a VA physician had also diagnosed asbestosis within the past couple of years.  However, it appears that the Veteran's VA treatment records are only current up to November 2010.  As any such records are likely to be probative with respect to the issue of entitlement to service connection for asbestosis, the Board finds remand is warranted so that they may be obtained from Dr. Traffanstedt and VA.

Furthermore, the Veteran underwent VA examination in connection with his asbestosis claim in January 2011.  In a June 2011 addendum opinion, the examiner opined that there was no evidence of asbestosis, but that the Veteran's pulmonary function tests were indicative of a COPD picture.  However, the examiner did not provide an opinion as to the etiology of COPD.  As such, the Veteran should be provided with another examination to address the etiology of any current lung disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from Dr. Darlene Traffanstedt and any other private care providers identified by the Veteran.  Additionally, notify the Veteran that he may obtain clarification from the provider regarding the results of his July 2015 audiogram.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination report and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's service-connected bilateral hearing loss in accordance with VA rating criteria including addressing the functional effect of his hearing loss disability on his activities of daily life.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any lung disability, to include asbestosis and COPD, to include as due to asbestos exposure.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment and personnel records, VA and private treatment records, examination reports, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lung disability, to include asbestosis and COPD, began in service, was caused by service, or is otherwise related to service, to include as due to asbestos exposure.  The examiner should address all diagnoses of record during the pendency of the appeal.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claims of entitlement to a compensable initial disability rating for bilateral hearing loss and entitlement to service connection for a lung disability, to include asbestosis and COPD.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


